PENDLETON, J.
(dissenting). The action is brought against the defendant corporation to hold it liable for damages for failure to allow plaintiff to carry out a contract for the construction " of a skylight. Plaintiff claims the contract was negotiated by one Morris for defendant, and was ratified by defendant after its incorporation. To establish this, he relies on alleged conversations with Morris and Pach, alleged officers of defendant company. The evidence as to the ratification by defendant was conflicting, and presented an issue for the jury. By the rulings at the end of the evidence, the court, in effect,' refused to leave the question of defendant’s ratification to the jury, treating it, apparently, as a question of law only, and practically, in effect, told the jury not to consider that question. To this defendant excepted. This was error.- The judgment should be reversed, and a new trial granted, with costs to appellant to abide the event.